Exhibit 10.1
(LOGO) [a58242a5824201.gif]
January 5, 2011
STRICTLY CONFIDENTIAL
Mr. Brian M. Culley
Chief Executive Officer
Adventrx Pharmaceuticals Inc.
6725 Mesa Ridge Road
Suite 100
San Diego, CA 92121
Dear Mr. Culley:
     This letter (this “Agreement”) constitutes the agreement between Adventrx
Pharmaceuticals Inc. (the “Company”) and Rodman & Renshaw, LLC (“Rodman” or the
“Placement Agent”) that Rodman shall serve as the exclusive (i) placement agent
for the Company (“Direct Placement”) on a reasonable best efforts basis or
(ii) underwriter for the Company, on a firm commitment basis (“Underwritten
Placement”), in connection with the proposed reasonable best efforts placement
or series of placements to occur during the term of this Agreement (the
“Placement”). The Placement shall consist of registered or unregistered
securities (the “Securities”) of the Company, which Securities may include one
or any combination of the following: shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), warrants to purchase shares of
Common Stock (“Warrants”) or securities of the Company convertible into shares
of Common Stock of the Company “Convertible Securities”). The terms of such
Placement and the Securities shall be mutually agreed upon by the Company,
Rodman and, if a Direct Placement, the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein implies that Rodman would
have the power or authority to bind the Company or any Purchaser, and the
Company shall not, and nothing herein implies that the Company shall, have an
obligation to issue any Securities or complete a Placement. This Agreement and
the documents executed and delivered by the Company and the Purchasers in
connection with a Placement shall be collectively referred to herein as the
“Transaction Documents.” The date of a closing of a Placement shall be referred
to herein as the “Closing Date.” The Company expressly acknowledges and agrees
that the execution of this Agreement does not constitute a commitment by Rodman
or any Purchaser to purchase the Securities and does not ensure the successful
placement of the Securities or any portion thereof or the success of Rodman with
respect to securing any other financing on behalf of the Company. In the event
the Placement will consist of registered securities, the provisions of Annex A
will apply in addition to the provisions set forth herein.
     In the event that a Placement is an Underwritten Placement, prior to the
commencement of the Underwritten Placement, the Company shall negotiate the
terms of an underwriting agreement with Rodman, the starting point of which
shall be Rodman’s standard form, modified as appropriate to reflect the terms of
an Underwritten Placement and containing such terms, covenants, conditions,
representations, warranties, and providing for the delivery of legal opinions,
comfort letters and officer’s certificates, all in form and substance
satisfactory to Rodman and its counsel and the Company.
     In the event that a Placement is a Direct Placement, the sale of Securities
to any Purchaser will be evidenced by a purchase agreement (“Purchase
Agreement”) between the Company and such Purchaser in a form reasonably
satisfactory to the Company and Rodman. Prior to the signing of any Purchase
Rodman & Renshaw, LLC o 1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500 o Fax: 212 581 5690 o www.rodm.com o Member: FINRA, SIPC

 



--------------------------------------------------------------------------------



 



Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective Purchasers.
     A. Fees. In connection with the Services described above, the Company shall
pay to Rodman the following compensation:
          1. Placement Agent’s Fee. The Company shall pay to Rodman a cash
placement fee (the “Placement Agent’s Fee”) equal to 6.5% of the aggregate
purchase price paid by each purchaser of Securities that are placed in a
Placement during the Term. The Placement Agent’s Fee shall be paid at the
closing of the Placement (the “Closing”) from the gross proceeds of the
Securities sold.
          2. Warrants. As additional compensation for the Services, the Company
shall issue to Rodman or its designees at the Closing, warrants (the “Rodman
Warrants”) to purchase that number of shares of common stock of the Company
(“Shares”) equal to 5% of the aggregate number of Shares placed in the
Placement, plus any Shares underlying any convertible Securities sold in the
Placement to such purchasers, but excluding shares underlying any warrants
issued to investors in the Placement. The Rodman Warrants shall have the same
terms as the warrants issued to investors (“Investors”) in the Placement, except
that the exercise price shall be 125% of the public offering price per share and
they shall have an exercise period of five years from the effective date of the
shelf registration statement referred to in Section 2.A of Annex A, attached
hereto. If no warrants are issued to Investors, the Rodman Warrants shall have
an exercise price equal to 125% of the price at which Shares are issued to
Investors, or, if no Shares are issued, 125% of the current market price of the
Shares on the Closing Date and an exercise period of five years from the
effective date of the shelf registration statement referred to in Section 2.A of
Annex A, attached hereto. If required by FINRA Rule 5110, the Rodman Warrants
shall not be transferable for six months from the date of the Placement, and
further, the number of Shares underlying the Rodman Warrants shall be reduced if
necessary to comply with FINRA rules or regulations.
     B. Term and Termination of Engagement. The term (the “Term”) of Rodman’s
engagement will begin on the date hereof and end on the earlier of the
consummation of the Placement or two business days after the receipt by either
party hereto of written notice of termination; provided that no such notice may
be given by the Company for a period of 30 days after the date hereof.
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification and contribution contained herein
and the Company’s obligations contained in Section H hereof will survive any
expiration or termination of this Agreement, and the Company’s obligation to pay
fees actually earned and payable and to reimburse expenses actually incurred and
reimbursable pursuant to Section A hereof, if any, will survive any expiration
or termination of this Agreement, as permitted by FINRA Rule 5110(f)(2)(d). Upon
any expiration or termination of this Agreement, the Company’s obligation to
reimburse Rodman for out of pocket accountable expenses actually incurred by
Rodman and reimbursable upon closing of the Placement pursuant to Section A, if
any, or otherwise due under Section A hereof, will survive any expiration or
termination of this Agreement, as permitted by FINRA Rule 5110(f)(2)(d).
     C. [Intentionally Omitted]
     D. Use of Information. The Company will furnish Rodman such written
information as Rodman reasonably requests in connection with the performance of
its services hereunder. The Company understands, acknowledges and agrees that,
in performing its services hereunder, Rodman will use and rely entirely upon
such information as well as publicly available information regarding the Company
and other potential parties to an Placement and that Rodman does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise

2



--------------------------------------------------------------------------------



 



furnished to it, concerning the Company or otherwise relevant to an Placement,
including, without limitation, any financial information, forecasts or
projections considered by Rodman in connection with the provision of its
services.
     E. Confidentiality. In the event of the consummation or public announcement
of any Placement, Rodman shall have the right to disclose its participation in
such Placement, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.
Rodman agrees not to use any confidential information concerning the Company
provided to Rodman by the Company for any purposes other than those contemplated
under this Agreement.
     F. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Rodman agrees to cooperate with counsel to the
Company in that regard.
     G. Company Acknowledgement. The Company acknowledges that the Placement of
convertible Securities may create significant risks, including the risk that the
Company may have insufficient cash resources and/or registered shares to timely
meet its payment and conversion obligations. The Company further acknowledges
that, depending on the number and price of new shares issued, such transaction
may result in substantial dilution which could adversely affect the market price
of the Company’s shares.
     H. Indemnity.
          1. In connection with the Company’s engagement of Rodman as placement
agent, the Company hereby agrees to indemnify and hold harmless Rodman and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are
(A) related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Rodman, or (B) otherwise
relate to or arise out of Rodman’s activities on the Company’s behalf under
Rodman’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party. The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.
          2. The Company further agrees that it will not, without the prior
written consent of Rodman, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3



--------------------------------------------------------------------------------



 



          3. Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.
          4. The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Rodman is the Indemnified Person), the Company and Rodman shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Rodman on the other, in connection with Rodman’s engagement
referred to above, subject to the limitation that in no event shall the amount
of Rodman’s contribution to such Claim exceed the amount of fees actually
received by Rodman from the Company pursuant to Rodman’s engagement. The Company
hereby agrees that the relative benefits to the Company, on the one hand, and
Rodman on the other, with respect to Rodman’s engagement shall be deemed to be
in the same proportion as (a) the total value paid or proposed to be paid or
received by the Company pursuant to the Placement (whether or not consummated)
for which Rodman is engaged to render services bears to (b) the fee paid or
proposed to be paid to Rodman in connection with such engagement.
          5. The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.
     I. Limitation of Engagement to the Company. The Company acknowledges that
Rodman has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company

4



--------------------------------------------------------------------------------



 



acknowledges that any recommendation or advice, written or oral, given by Rodman
to the Company in connection with Rodman’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Placement, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose. Rodman shall not have the authority to make
any commitment binding on the Company. The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Rodman. The
Company agrees that it will perform and comply with the covenants and other
obligations set forth in the purchase agreement (the “Purchase Agreement”) and
related transaction documents between the Company and the investors in the
Placement (collectively with the Purchase Agreement, the “Transaction
Documents”) and that Rodman will be entitled to rely on the representations,
warranties, agreements and covenants of the Company contained in such
Transaction Documents as if such representations, warranties, agreements and
covenants were made directly to Rodman by the Company.
     J. Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the Services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.
     K. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Rodman
and the Company.
     L. Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery or fax, if sent to Rodman, to Rodman &
Renshaw, LLC, at the address set forth on the first page hereof, fax number
(646) 841-1640, Attention: General Counsel, and if sent to the Company, to the
address set forth on the first page hereof, fax number (858) 552-0876,
Attention: Chief Executive Officer. Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, and notices delivered by fax shall be deemed received as of the date
and time printed thereon by the fax machine.
     M. Miscellaneous. This Agreement shall not be modified or amended except in
writing signed by Rodman and the Company. This Agreement shall be binding upon
and inure to the benefit of both Rodman and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of Rodman and the Company with respect to this Placement and
supersedes any prior agreements with respect to the subject matter hereof. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



     In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

            Very truly yours,


RODMAN & RENSHAW, LLC
      By   /s/ John Borer         Name:   John Borer        Title:   Head of IB,
Senior Managing Director     

Accepted and Agreed:
ADVENTRX PHARMACEUTICALS INC.

     
By
  /s/ Brian M. Culley
 
   
 
  Brian M. Culley
 
  Chief Executive Officer

6



--------------------------------------------------------------------------------



 



Annex A
Additional Provisions With Respect to a Registered Placement

SECTION 1.   [RESERVED]

SECTION 2.   REGISTRATION STATEMENT.

     In the event that a Placement consists of registered Securities (whether a
Direct Placement or Underwritten Placement) off the Company’s registration
statement on Form S-3 (Registration File No. 333-165691), the Company represents
and warrants to, and agrees with, the Placement Agent that as of the date of the
Placement, as of the date of the Purchase Agreement and as of the closing date
of the Placement (the “Closing Date”):
     (A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-165691) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on April 1, 2010, for the registration under the
Securities Act of the Securities. At the time of such filing, the Company met
the requirements of Form S-3 under the Securities Act. Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule. The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Securities and the plan of
distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

7



--------------------------------------------------------------------------------



 



     (B) The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.
     (C) The Company is eligible to use free writing prospectuses in connection
with the Placement pursuant to Rules 164 and 433 under the Securities Act. Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. Each free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or behalf of or used by the
Company complies or will comply in all material respects with the requirements
of the Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.
     (D) The Company has delivered, or will as promptly as practicable deliver,
to the Placement Agent complete conformed copies of the Registration Statement
and of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Base Prospectus, the Time of Sale
Prospectus, if any, the Prospectus

8



--------------------------------------------------------------------------------



 



Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.
     In the event that a Direct Placement occurs off a registration statement
other than the Registration Statement, prior to the commencement of any such
Placement, the Company shall make written representations, warranties and
covenants to Rodman as to such subsequent registration statement (and other
offering documents) that are substantially the same as the representations,
warranties and covenants made under this Section 2, which representations,
warranties and covenants shall be reasonably satisfactory to Rodman.
SECTION 3. REPRESENTATIONS AND WARRANTIES. Except as disclosed in the SEC
Reports (as defined below) or the Registration Statement, the Base Prospectus or
the Prospectus Supplement, the Company hereby makes the representations and
warranties set forth below to the Placement Agent as of the date of the
Placement, as of the date of the Purchase Agreement and as of the Closing Date.
     (A) Organization and Qualification. All of the direct and indirect
subsidiaries (individually, a “Subsidiary”) of the Company are set forth on
Exhibit 21.1 to the Company’s Annual Report on Form 10-K. filed with the
Commission on March 18, 2010. The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any “Liens” (which for purposes of this Agreement shall mean a lien, charge,
security interest, encumbrance, right of first refusal, preemptive right or
other restriction), and all the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.
The Company and each of the Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse change in the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, from that set forth or incorporated by reference
in the Base Prospectus or the Prospectus Supplement, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
     (B) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection therewith other than in
connection with the “Required Approvals” (as defined in subsection 3(D) below).
Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable

9



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
     (C) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not reasonably be expected to result in a Material Adverse
Effect.
     (D) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than (i) the
filings required by the Purchase Agreement, (ii) the filing with the Commission
of the Prospectus Supplement, (iii) the filling of application(s) to and
approval by the NYSE Amex LLC for the listing of the Common Stock underlying the
Securities for trading thereon in the time and manner required thereby, (iv) the
filing with the Secretary of State of the State of Delaware of the Certificate
of Designation with respect to the Securities, as applicable, and (v) such
filings as are required to be made under applicable state securities laws and
the rules and regulations of the Financial Industry Regulatory Authority (FINRA)
(collectively, the “Required Approvals”).
     (E) Issuance of the Securities; Registration. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable pursuant to the Transaction Documents on the date the
Purchase Agreement is signed and as of the Closing Date. The issuance by the
Company of the Securities has been registered under the Securities Act and all
of the Securities are freely transferable and tradable by the purchasers thereof
without restriction (other than any restrictions arising solely from an act or
omission of such a purchaser). The Securities are being issued pursuant to the
Registration Statement and the issuance of the Securities has been registered by
the Company under the Securities Act. The Registration Statement is effective
and available for the issuance of the Securities thereunder and the Company has
not received any notice that the Commission has issued or intends to issue a
stop-order with respect to the Registration Statement or that the Commission
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The “Plan of Distribution” section under the Registration
Statement permits the issuance and sale of the Securities as contemplated by the
Purchase Agreement. Upon receipt of the Securities, such purchasers will have
good and marketable title to such Securities and the Common Stock underlying the
Securities will be

10



--------------------------------------------------------------------------------



 



freely tradable on the “Trading Market” (which, for purposes of this Agreement
shall mean means the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the Nasdaq Capital Market,
the NYSE Amex, the New York Stock Exchange, the Nasdaq National Market or the
OTC Bulletin Board).
     (F) Capitalization. The capitalization of the Company is as set forth in
the Base Prospectus and Prospectus Supplement. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plan and pursuant to
the conversion or exercise of securities exercisable, exchangeable or
convertible into Common Stock (“Common Stock Equivalents”). No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except (i) as a result of the purchase and sale of the Securities,
(ii) pursuant to the Company’s stock option plans, (iii) pursuant to agreements
or instruments (including that certain Rights Agreement, dated July 27, 2005, as
amended (the “Rights Agreement”)) filed as exhibits to SEC Reports incorporated
by reference into the Prospectus Supplement, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the purchasers a party to the Purchase Agreement) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. Except for the
Required Approvals, no further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Securities. Other than the Rights Agreement, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
     (G) SEC Reports; Financial Statements. The Company has complied in all
material respects with requirements to file all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing or as amended or corrected in a subsequent SEC Report. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its

11



--------------------------------------------------------------------------------



 



consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
     (H) Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) except in connection with
the Company’s 5% Series B Convertible Preferred Stock, 5% Series C Convertible
Preferred Stock, 4.25660% Series D Convertible Preferred Stock,
3.73344597664961% Series E Convertible Preferred Stock and 2.19446320054018%
Series F Convertible Preferred Stock, the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or “Affiliate” (defined as any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 under the Securities Act), except pursuant to existing Company
stock option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by the Purchase Agreement, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is deemed made that
has not been publicly disclosed at least 1 Trading Day prior to the date that
this representation is deemed made.
     (I) Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, reasonably
be expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor, to the knowledge of the Company, any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act. None of the Company’s
or its Subsidiaries’ employees is a member of a union that relates to such
employee’s relationship with the Company, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that their relationships with their employees are
good. No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in

12



--------------------------------------------------------------------------------



 



compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     (J) Labor Relations. No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.
     (K) Compliance. Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not reasonably be expected to result in a Material Adverse Effect.
     (L) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, the Registration
Statement, the Base Prospectus and the Prospectus Supplement, except where the
failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit. For clarity, the Company has not received
the approval of any regulatory agency to market any of its product candidates.
     (M) Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance,
except where such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
     (N) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights necessary or material
for use in connection with their respective businesses as described in the SEC
Reports, the Registration Statement, the Base Prospectus and the Prospectus
Supplement and which the failure to so have could reasonably be expected to have
a Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received, since the date of the
latest audited financial statements included within the SEC Reports, a notice
(written or otherwise) that the Intellectual Property Rights violate or infringe
upon the rights of any Person, except as would not have a Material Adverse
Effect. To the knowledge of the Company, all such Intellectual Property Rights
are enforceable (other than patent and trademark applications) and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



     (O) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. To the
knowledge of the Company, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
     (P) Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, the Registration Statement, the Base Prospectus or the Prospectus
Supplement, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000, other than (i) for payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.
     (Q) Sarbanes-Oxley. Except as disclosed in the SEC Reports, the
Registration Statement, the Base Prospectus or the Prospectus Supplement, the
Company is in material compliance with all provisions of the Sarbanes-Oxley Act
of 2002 which are applicable to it as of the date the Purchase Agreement is
signed and of the Closing Date.
     (R) Certain Fees. Except as otherwise provided in this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The investors in the Placement shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
     (S) Trading Market Rules. The issuance and sale of the Securities under the
Purchase Agreement does not contravene the rules and regulations of the Trading
Market.
     (T) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act.
     (U) Registration Rights. No Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.
     (V) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as disclosed in the SEC
Reports, the Registration Statement, the Base Prospectus or the Prospectus
Supplement, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

14



--------------------------------------------------------------------------------



 



     (W) Application of Takeover Protections. Except as set forth in the
Registration Statement, the Base Prospectus or the Prospectus Supplement, the
Company and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Certificate of
Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the purchasers in the
Placement as a result such purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and such purchasers’ ownership of the Securities.
     (X) Solvency. Based on the financial condition of the Company as of the
Closing Date after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities pursuant to the Purchase Agreement, (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature and (ii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. Within one year
of the Closing Date, the Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The SEC Reports set
forth as of the dates thereof all outstanding secured and unsecured Indebtedness
of the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean
(a) any liabilities for borrowed money or amounts owed in excess of $50,000
(other than accrued liabilities and trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
     (Y) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
     (Z) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
     (AA) Accountants. The Company’s accountants are J.H. Cohn LLP. To the
knowledge of the Company, such accountants, who the Company expects will express
their opinion with respect to the financial statements to be included in the
Company’s next Annual Report on Form 10-K, which opinion may include a “going
concern” qualification,” are a registered public accounting firm as required by
the Securities Act.
     (BB) Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or

15



--------------------------------------------------------------------------------



 



manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities or (iii) paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Placement Agent in connection with the placement
of the Securities.
     (CC) Approvals. The issuance and listing on the NYSE Amex of the Common
Stock underlying the Securities requires no further approvals, including but not
limited to, the approval of shareholders, other than the filling of
application(s) to and approval by the NYSE Amex for the listing of the Common
Stock underlying the Securities for trading thereon in the time and manner
required thereby.
     (DD) FINRA Affiliations. There are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Registration Statement, the Base Prospectus or the Prospectus
Supplement.
SECTION 4. CLOSING. The obligations of the Placement Agent and the purchasers in
the Placement, and the closing of the sale of the Securities pursuant to the
Purchase Agreement are subject to the accuracy, when made and on the Closing
Date, of the representations and warranties on the part of the Company and its
Subsidiaries contained herein, to the accuracy of the statements of the Company
and its Subsidiaries made in any certificates pursuant to the provisions hereof,
to the performance by the Company and its Subsidiaries of their obligations
hereunder, and to each of the following additional terms and conditions:
     (A) No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
     (B) The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
     (C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of the Purchase
Agreement, the Securities, the Registration Statement, the Base Prospectus and
the Prospectus Supplement and all other legal matters relating to the Purchase
Agreement and the transactions contemplated thereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agent, and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.
     (D) The Placement Agent shall have received from outside counsel to the
Company such counsel’s written opinion, addressed to the Placement Agent and the
purchasers in the Placement dated as of the Closing Date, in form and substance
reasonably satisfactory to the Placement Agent, which opinion shall include a
“10b-5” representation from such counsel.
     (E) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss

16



--------------------------------------------------------------------------------



 



or interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Base Prospectus and (ii) since such date, other than in
connection with the conversion or exercise of securities outstanding as of such
date and a reverse stock split, which was effective as of April 23, 2010, there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.
     (F) The Common Stock is registered under the Exchange Act and, as of the
Closing Date, the Common Stock underlying the Securities shall be listed and
admitted and authorized for trading on the NYSE Amex, and, upon request,
satisfactory evidence of such actions shall have been provided to the Placement
Agent. The Company shall have taken no action designed to, or likely to have the
effect of terminating the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from the NYSE Amex,
nor has the Company received any information suggesting that the Commission or
the NYSE Amex is contemplating terminating such registration or listing.
     (G) Subsequent to the execution and delivery of the Purchase Agreement,
there shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq National Market or the NYSE
Amex or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement.
     (H) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
     (I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

17



--------------------------------------------------------------------------------



 



     (J) The Company shall have entered into a Purchase Agreement with each of
the purchasers in the Placement and such agreements shall be in full force and
effect and shall contain representations and warranties of the Company as agreed
between the Company and such purchasers.
     (K) FINRA shall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement. In addition, the Company shall,
if requested by the Placement Agent, make or authorize Placement Agent’s counsel
to make on the Company’s behalf, an Issuer Filing with FINRA pursuant to FINRA
Rule 5110 with respect to the Registration Statement and pay all filing fees
required in connection therewith.
     (L) Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agent.

18